
	
		II
		112th CONGRESS
		2d Session
		S. 2346
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2012
			Mr. Pryor (for himself
			 and Mr. Blunt) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to modify the definition of the term biobased
		  product.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Forest Products Fairness Act of
			 2012.
		2.Definition of
			 biobased productSection 9001
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is
			 amended—
			(1)by striking paragraph (4) and inserting the
			 following:
				
					(4)Biobased
				product
						(A)In
				generalThe term biobased product means a product
				determined by the Secretary to be a commercial or industrial product (other
				than food or feed) that is—
							(i)composed, in
				whole or in significant part, of biological products, including renewable
				domestic agricultural materials and forestry materials; or
							(ii)an intermediate
				ingredient or feedstock.
							(B)InclusionThe
				term biobased product, with respect to forestry materials,
				includes forest products that meet biobased content requirements,
				notwithstanding market
				maturity.
						;
			(2)by redesignating
			 paragraphs (9) through (14) as paragraphs (10) through (15), respectively;
			 and
			(3)by inserting
			 after paragraph (8) the following:
				
					(9)Forest
				product
						(A)In
				generalThe term forest product means a product made
				from materials derived from the practice of forestry or the management of
				growing timber.
						(B)InclusionsThe
				term forest product includes—
							(i)pulp, paper,
				paperboard, pellets, and wood products; and
							(ii)any recycled
				products derived from forest
				materials.
							.
			
